DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Allowable Subject Matter
Claim(s) 1-9, 12-16 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim(s) 1: the prior art fail to disclose a/an lighting device requiring:
wherein, in the soldering portion, two first areas respectively soldered to the two light emission control terminals are arranged between two second areas respectively soldered to the two xenon terminals, when viewed from a short-side direction of the communication portion, and wherein, in the communication portion, of the four wires, two second wires respectively electrically connected to different terminals of the two xenon terminals are arranged between, of the four wires, two first wires respectively electrically connected to different terminals of the two light emission control terminals, in combination with other limitations of the claim.
With regards to claim(s) 8: the prior art fail to disclose a/an lighting device requiring:
wherein the extension portion of the insulating tape is attached to the bending portion, and wherein the insulating tape further comprises another extension portion that extends to the 
With regards to claim(s) 14: the prior art fail to disclose a/an flexible substrate requiring:
wherein, in the soldering portion, two first areas respectively soldered to the two light emission control terminals in the light emitting portion are arranged between two second areas respectively soldered to the two xenon terminals in the light emitting portion, when viewed from a short-side direction of the communication portion, and wherein, in the communication portion, of the four wires, two second wires respectively electrically connected to different terminals of the two xenon terminals are arranged between, of the four wires, two first wires respectively electrically connected to different terminals of the two light emission control terminals, in combination with other limitations of the claim.
With regards to claim(s) 15: the prior art fail to disclose a/an flexible substrate requiring:
wherein the extension portion of the insulating tape is attached to the bending portion, and wherein the insulating tape further comprises another extension portion that extends to the soldering portion, wherein the extension portion and the another extension portion are formed in the insulating tape in independent convex shapes, and wherein the extension portion and the another extension portion are sequentially attached to one surface of front and back sides of the flexible substrate in the bending portion, in combination with other limitations of the claim.
With regards to dependent claim(s) 2-7,9, and 12-13; it/they are allowable in virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2844